IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: D.A.B., JR., A      : No. 351 EAL 2017
MINOR                                   :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
PETITION OF: A.D.B., FATHER             :


                                     ORDER



PER CURIAM

      AND NOW, this 15th day of September, 2017, the Petition for Allowance of

Appeal is DENIED.